Devens, J.
The request made by the defendant was properly declined by the presiding judge. A party not only commits perjury by swearing falsely and corruptly as to the fact which is immediately in issue, but also by so doing as to material circumstances which have a legitimate tendency to prove or disprove *21such fact. He cannot in the latter case exonerate himself from the offence, because, while the circumstances to which he thus swore did not exist, the fact sought to be established by them did exist. Even if the defendant was not married to Linnell, if he corruptly and falsely swore that he had not so represented, that he had not lived with her as his wife and had not made an agreement of separation from her, this testimony was material in the decision of the issue as presented to the Police Court, and might therefore be properly included in the assignments of perjury contained in the indictment. The offence of the defendant consisted in making false statements intended to corrupt the administration of justice, by inducing the magistrate to render a decision based thereupon, and it is not the less an offence because the decision was in fact correct. Exceptions overruled.